ORDER
PER CURIAM:
Elizabeth Corpening appeals from a judgment entered in the Circuit Court of Cole County in favor of the Estate of Gary Fischer, denying Appellant’s claim for compensation for services rendered to the Decedent. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).